Citation Nr: 0203516	
Decision Date: 04/17/02    Archive Date: 04/26/02

DOCKET NO.  01-06 921A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a pulmonary condition 
secondary to exposure to chemical dioxins (Agent Orange).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The veteran served on active duty from May 1968 to September 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of September 2000, from the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  Sufficient evidence is of record for an equitable 
disposition of the veteran's claim.

2.  The veteran served in the Republic of Vietnam.  

3.  The veteran has been diagnosed as having asthma and 
chronic obstructive pulmonary disease.  

4.  The veteran has not been diagnosed as having a 
disability, disease, or condition caused by exposure to 
chemical dioxins (Agent Orange).

5.  Medical evidence has not been presented that would 
etiologically link his current lung disabilities with his 
military service or any incidents therein.


CONCLUSIONS OF LAW

1.  VA has satisfied its duty to assist the veteran in 
developing facts pertinent to the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2096-2097 (2000) (38 U.S.C. § 5107); 38 C.F.R. § 3.103 
(2001).

2.  Service connection for a pulmonary condition, to include 
asthma and chronic obstructive pulmonary disease, secondary 
to exposure to Agent Orange (chemical dioxins) is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 
38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has come before the VA requesting service 
connection for a pulmonary condition, to include asthma and 
chronic obstructive pulmonary disease (COPD).  He claims that 
as a result of his service in the Republic of Vietnam, he was 
exposed to Agent Orange, which, in turn, lead to the 
development of his present pulmonary problems.

When an individual submits a claim before the VA, VA has the 
duty to assist him or her with that claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-47, 114 Stat. 2096 
(2000).  These responsibilities may include, as appropriate:  
furnishing appropriate claims forms and instructions, 
reviewing the application for benefits for completeness, and, 
if additional information is needed from the claimant, 
notifying the claimant of the information required to 
complete the application (Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096 
(2000) (38 U.S.C. § 5102)); on receipt of a substantially 
complete application, telling the claimant what further lay 
or medical evidence may be necessary to substantiate the 
claim, what evidence the claimant should provide, and what 
evidence the Department will attempt to obtain on behalf of 
the claimant (Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (38 
U.S.C. § 5103)); if a reasonable possibility exists that 
assistance would aid in substantiating the claim, making 
reasonable efforts to obtain relevant records that the 
claimant adequately identifies and authorizes the Secretary 
to obtain, and telling the claimant if VA is unable to obtain 
the records (Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (38 
U.S.C. § 5103A(b))).  Additionally, in cases of disability 
compensation, the VA is responsible for obtaining service 
medical records and other relevant records pertaining to 
active military service that are held by a governmental 
entity, obtaining VA medical treatment or examination reports 
if the claimant provides sufficient information to locate the 
records, and obtaining any other relevant Federal records 
that the claimant adequately identifies and authorizes the 
Secretary to obtain (Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(38 U.S.C. § 5103A(c))); and providing a medical examination 
or obtaining a medical opinion if necessary to make a 
decision on the claim (Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (38 U.S.C. § 5103A(d))). 

The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records, 
post-service medical treatment records, and service personnel 
records.  The appellant and his representative have been 
given the opportunity to provide additional medical and 
written statements.  The appellant has been offered the 
chance to provide testimony before the Board, and he 
declined.  The Board does not know of any additional relevant 
evidence that may be available.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  Hence, the Board concludes that requirements 
regarding notice which must be provided to the veteran 
pursuant to the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096, 2097-98 (2000) have been 
satisfied by the letters and statements of the case which 
were provided to the appellant and his representative by the 
RO.

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 C.F.R. §§ 
3.303(a), 3.304 (2001).  Direct service connection may be 
established for a current disability resulting from diseases 
or injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(a), (b), (d) (2001).  Establishing direct service 
connection for a disability which has not been clearly shown 
in service requires evidence sufficient to show: 

(1)  the existence of a current 
disability; 
(2)  the existence of a disease or injury 
in service; and, 
(3)  a relationship or connection between 
the current disability and a disease 
contracted or an injury sustained during 
service.  

38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(d) (2001); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. 
§ 3.307(a) (2001) are met, even there is no record of such 
disease during service:  chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, porphyria cutanea tarda, 
respiratory cancers, prostate cancer, peripheral neuropathy 
(in limited situations) and soft-tissue sarcomas.  38 C.F.R. 
§ 3.309(e) (2001).  However, if the rebuttable presumptions 
of 38 C.F.R. § 3.307(d) (2001) are also not satisfied, then 
the veteran's claim shall fail.

The veteran had service in the Republic of Vietnam during his 
military career.  Per Section 201(c) of the "Veterans 
Education and Benefits Expansion Act of 2001", Pub. L. No. 
107-_______ (H.R. 1291) (Dec. 27, 2001), all veterans who 
served in the Republic of Vietnam are presumed to have been 
exposed to chemical dioxins (herbicides/Agent Orange) during 
their service.  Thus, the Board concedes that the veteran was 
exposed to chemical dioxins during his tenure in Vietnam.  
However, even though the veteran was in Vietnam and herbicide 
exposure is presumed, the medical records do not show that 
his pulmonary conditions have been diagnosed as cancer.  
Instead, he has been diagnosed as having asthma and chronic 
obstructive pulmonary disease.  These two disabilities are 
not conditions for which presumptive service connection based 
upon exposure to Agent Orange may be granted.

Moreover, the Secretary of the Department of Veterans Affairs 
has determined that a presumption of service connection based 
on exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era is not warranted for:  hepatobiliary 
cancers; nasal and/or nasopharyngeal cancer; bone cancer; 
breast cancer; female reproductive cancers; urinary bladder 
cancer; renal cancer; testicular cancer; leukemia; abnormal 
sperm parameters and infertility; motor/coordination 
dysfunction; chronic peripheral nervous system disorders; 
metabolic and digestive disorders (other than diabetes 
mellitus); immune system disorders; circulatory disorders; 
respiratory disorders (other than certain respiratory 
cancers); skin cancer; cognitive and neuropsychiatric 
effects; gastrointestinal tumors; brain tumors; and, any 
other condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See Notice, 64 Fed. Reg. 59232 (1999).  Because the veteran's 
claimed lung disabilities are not listed as a presumptive 
disease with respect to Agent Orange exposure, the 
presumption does not apply.  See McCartt v. West, 12 Vet. 
App. 164, 168 (1999).

Service connection may not be established for any of these 
conditions if the claimed condition is due to the veteran's 
own willful misconduct or if there is affirmative evidence 
that establishes a nonservice-related condition or event as 
the cause of the claimed condition.  38 C.F.R. § 3.316 
(2001).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that specific 
VA regulations which provide for presumptive service 
connection for disabilities resulting from exposure to 
various toxins such as radiation or Agent Orange do not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  The court has specifically held that 
the provisions of Combee are applicable in cases involving 
Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 
167 (1999).  In order to prevail on a direct basis the 
veteran would have to provide competent medical evidence that 
relates his pulmonary conditions to chemical dioxins during 
his period of active service.  

The Board notes that neither the veteran's asthma nor chronic 
obstructive pulmonary disease are shown to have begun while 
the veteran was still in the US Marine Corps.  The VA medical 
examination that was performed within two years of his 
discharge in 1969 was negative for any findings of any type 
of pulmonary disability.  A review of the veteran's VA 
medical records indicate that he did not receive treatment 
for either condition until 1998 - nearly twenty-nine years 
after his discharge from the Marine Corps.  Moreover, none of 
the medical records show or suggest that the veteran's 
chronic obstructive pulmonary disease or asthma resulted from 
or was caused by exposure to Agent Orange, the veteran's 
military service, or any incidents therein.  

Although the appellant has presented statements regarding his 
claim for service connection for a pulmonary condition 
resulting from Agent Orange exposure, the record does not 
show that he is a medical professional, with the training and 
expertise to provide clinical findings regarding a diagnosis 
that he has any disease related to Agent Orange exposure.  
Consequently, his lay statements, while credible with regard 
to his subjective complaints and history, are not competent 
evidence for the purpose of showing that he currently has any 
disability that has been identified as being caused by Agent 
Orange exposure.  See Stadin v. Brown, 8 Vet. App 280, 284 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In view of the foregoing, the Board finds that evidence has 
not been presented that would substantiate the veteran's 
claim.  The medical evidence does not show that the veteran 
has been diagnosed with a disorder, disability, or disease 
recognized by the VA as etiologically related to exposure to 
chemical dioxins used in Vietnam.  Moreover, medical evidence 
has not been presented that etiologically links the veteran's 
current lung problems with his military service in any way.  
Hence, it is 

the conclusion of the Board that the preponderance of the 
evidence is against the veteran's claim, and the appeal is 
denied.  


ORDER

Entitlement to service connection for a pulmonary condition 
secondary to exposure to chemical dioxins (Agent Orange) is 
denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 

